Title: To Thomas Jefferson from George Hammond, 6 September 1793
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 6th September 1793
 
I have had the honor of receiving your letter, dated yesterday, and I request you to accept my acknowledgements for the full exposition which you have given me of the intentions of this government, relative to prizes taken by privateers fitted out in ports of the United States.
 
Should any future captures be made by armed vessels of this description, I shall certainly employ every exertion in my power to obtain the evidence, requisite to substantiate the facts of any such captures. In the mean time, Sir, I esteem it an act of justice on my part, to offer my testimony to the scrupulous fidelity and vigilance, with which the collectors of the Customs have discharged the duty, imposed on them by the President’s directions, in regard to this object: Since no instance has yet occurred, in which those officers do not appear to have pursued the most effectual means for conveying, to the Governors of the respective States, the earliest intelligence of the arrival in their districts of vessels, that had been captured by any of the privateers in question.
With respect to the mode you have prescribed of ascertaining the value of “losses by detention, waste, or spoliation, sustained by vessels taken, as before mentioned, between the dates of June 5th. and August 7th.”—it appears to me perfectly just and satisfactory: And I shall in consequence thereof communicate it to his Majesty’s Consuls, in order that they may arrange with the Collectors of the customs, in the districts in which they reside, the measures necessary to carry it into immediate operation.
In addition to the list of privateers, illicitly fitted out in ports of the United States, which accompanied my letter of the 30 ulto., I have lately received information that another, named the Industry, has within the last five or six weeks been armed, manned and equipped in the port of Baltimore. I have the honor to be with sentiments of great respect Sir, Your most obedient humble Servant

Geo. Hammond

